DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of application 14/884,683 filed October 15, 2015 (now patent 10,551,711), which is a continuation of application 12/645,111 filed December 22, 2009 (now patent 9,664,974), which has a provisional application 61/165,484 filed March 31, 2009.
Claim 1 (and its dependent claims 2-15) is not supported by provisional application 61/165,484.  Particularly, the provisional application does not support a tantalum dopant, as required by claim 1.  Therefore, for purposes of prior art, claim 1 and its dependents are not entitled to the benefit of the filing date of this provisional application.  However, this feature is supported by both the parent and grandparent applications. 
Claims 2-9 are not supported by parent application 14/884,683.  Particularly, the material ratios limitations required by claims 2-7 and the thickness limitations required by claims 8-9 for a nickel oxide-based material doped with tungsten and tantalum, as required by claim 1.  The parent application discloses a nickel oxide-based material doped with tungsten and tantalum and a nickel tungsten oxide-based material doped with tantalum.  The claimed material ratios and thickness are only disclosed for the nickel tungsten oxide-based material doped with tantalum.  The parent application does not disclose any material ratios or thicknesses for the nickel oxide-based material doped with tungsten and tantalum required by claim 1.    
One skilled in the art would understand “doped with” would indicate intentionally introducing impurities into a chemical compound to change its electrical properties.  Particularly, doping indicates a comparatively small number of dopant atoms added to a compound, e.g. 1:1e108 for light doping and 4 for heavy doping1.  This is different from a chemical compound, which are composed of relatively similar numbers of elements.  Even in the extreme looking at non-stoichiometric compounds one skilled in the art would expect a material of a compound to be at least 1% of a compound2.  In the current case claim 1 requires “nickel oxide-based material doped with tungsten and tantalum” which one in the art would interpret as NiO with at most 1 tungsten and 1 tantalum atom per 10,000 NiO molecules.  However, while the parent specification (see paragraphs [0051, 0067, 0101]) discloses the limitations of claims 2-7 for a nickel tungsten oxide-based material, i.e. NiWO doped with tantalum, it does not discuss NiO doped with tungsten and tantalum, i.e. the parent specification would indicate to one skilled in the art a different material composition and only one dopant.  Indeed, the parent specification paragraph [0051] indicates the mass ratio of nickel to tungsten in the nickel-tungsten oxide is between about 4:6 and 6:4, e.g. about 1:1.  Nickel oxide (NiO) and nickel tungsten oxide (NiWO) are different compounds, regardless of the dopants used.  Applicant appears to be mixing two embodiments without support in the specification, as originally filed, support for such a mixing is not expressly, implicitly, or inherently supported in the originally filed disclosure, nor has applicant has not pointed out where the amended claim is supported, see MPEP 2163.  It has been held that “it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).  The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly Ex parte Ohshiro.
Since these claims were submitted at the time of filing this lack of support does not trigger a “new matter” rejection under pre-AIA  112, first paragraph or AIA  112(a), however, benefit earlier filing dates for the purposes of prior art is denied as guided by the MPEP 2163.01 “… examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a … (new matter rejection) … or denial of the benefit of the filing date of a previously filed application.”
In summary: claims 1 and 10-15 are supported by application 12/645,111 and therefore are entitled to at least the benefit of that filing date, December 22, 2009; and claims 2-9 have no support in any of the prior filings and for purposes of prior art are entitled to the benefit the instant application filing date of December 18, 2019.

Notification in Change of AIA  Status
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims benefit of Application No. 12/645,111, which has a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 2-9 lacks support in the earlier filed application as set forth above and thus the effective filing date of at least one claim in the application appears to be December 18, 2019. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming 

Information Disclosure Statement
The information disclosure statements filed on December 18, 2019 and January 17, 2020 in this case fail to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information an anodically coloring electrochromic material and an electrochromic device using the same being made of record in the application.  Applicant has cited over 400 references for consideration.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the references have been considered in a cumulative manner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Nickel Oxide Electrochromic Material Doped with Tungsten and Tantalum and Electrochromic Device Using Same”.
The abstract of the disclosure is objected to because the abstract indicates the invention claimed is directed to fabrication techniques of electrochromic devices resulting in less defects.  While the specification does include fabrication techniques the instant application is directed to an electrochromic material and electrochromic device using same.  Thus the abstract fails to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the claimed inventions.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  apparent inadvertent typographical error.  The claim has the claim numbered twice as “1.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 3 (dependent on 1) requires the nickel oxide-based material doped with tungsten and tantalum of claim 1 to have a “mass ratio of nickel to tungsten is between about 4:6 and 6:4” which is not enabled by the specification.  Particularly, paragraph [0051] teaches “the mass ratio of nickel to tungsten in the nickel-tungsten oxide is between about 4:6 and 6:4 (e.g., about 1:1).”  NiWO, regardless of dopants, is not nickel oxide-based material doped with tungsten and tantalum, as set forth above.  If one had the claimed ratios of tungsten and nickel one would no longer have a nickel oxide-based material doped with tungsten and tantalum but would instead have a nickel-tungsten oxide doped with tantalum.  In different words, if that much tungsten is in the compound one would no longer have NiO doped with tungsten but NiWO, a different compound comprising tungsten and is not a compound doped with tungsten, making it impossible to fulfill the requirements of claim 1.  If something is impossible to make it is not enabled.  Given that it impossible to fulfill the requirements of the claim no prior art will (can) be applied. 
Regarding claim 5 (dependent on 1) requires the nickel oxide-based material doped with tungsten and tantalum of claim 1 to have “about 10% atomic tungsten to about 40% atomic tungsten” which is not enabled by the specification.  Particularly, paragraph [0051] teaches “the NiWO is between about 15% (atomic) Ni and about 60% Ni; between about 10% W and about 40% W; and between about 30% O and about 75% O.”  NiWO, regardless of dopants, is not nickel oxide-based material doped with tungsten and tantalum, as set forth above.  If one had the claimed percentage of tungsten one would no longer have a nickel oxide-based material doped with tungsten and tantalum but would instead have a nickel-tungsten oxide doped with tantalum.  In different words, if that much tungsten is in the compound one would no longer have NiO doped with tungsten but NiWO, a different compound comprising tungsten and is not a compound doped with tungsten, making it impossible to fulfill the requirements of claim 1.  If something is impossible to make it is not enabled.  Given that it impossible to fulfill the requirements of the claim no prior art will (can) be applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. US Patent Application Publication 2006/0209383, of record, in view of Kwak et al. US Patent Application Publication 2012/0218621.
Regarding claim 1 Burdis discloses an anodically coloring electrochromic material (title & paragraph [0009]) comprising: a nickel oxide-based material doped with tungsten or tantalum (paragraph [0009] “anodic counter electrodes … comprised of nickel oxides doped with tungsten or tantalum”.  
Burdis does not disclose the NiO is doped with both tungsten and tantalum.
Kwak teaches materials for electrochromic devices (title) including an anode layer comprising nickel oxide (paragraph [0041]) which may be doped with tantalum (paragraph [0041]) or tungsten (paragraph [0041]) and further teaches more than one dopant may be used to achieve improved material properties (paragraph [0041]) and notes tantalum beneficially improves electrical characteristics (paragraph [0041]) and the inclusion of tungsten improves the stability of the counter electrode layer to UV radiation and moisture (paragraph [0041]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the 
Regarding claim 2 the combination of Burdis and Kwak disclose the anodically coloring electrochromic material of claim 1, as set forth above.  Burdis further discloses wherein the nickel oxide-based material comprises up to about 90% by weight of nickel (inherent given the NiO has one Ni atom, one O atom and assuming negligible weight from the dopants standard atomic weight results in ~78.5% by weight of Ni).
Regarding claim 4 the combination of Burdis and Kwak disclose the anodically coloring electrochromic material of claim 1, as set forth above.  Burdis further discloses wherein the nickel oxide-based material doped with tungsten and tantalum comprises between about 15% atomic nickel and about 60% atomic nickel (inherent given the NiO has one Ni atom, one O atom would have ~50% Ni atoms, since the number of dopants atoms are negligible).
Regarding claim 6 the combination of Burdis and Kwak disclose the anodically coloring electrochromic material of claim 1, as set forth above.  Burdis further discloses wherein the nickel oxide-based material doped with tungsten and tantalum comprises between about 30% atomic oxygen and about 75% atomic oxygen (inherent given the NiO has one Ni atom, one O atom would have ~50% O atoms, since the number of dopants atoms are negligible).
Regarding claim 7 the combination of Burdis and Kwak disclose the anodically coloring electrochromic material of claim 1, as set forth above.  Burdis further discloses wherein the nickel oxide-based material comprises about 15% atomic nickel and about 60% atomic nickel (inherent given the NiO has one Ni atom, one O atom would have ~50% Ni atoms, since the number of dopants atoms are negligible), and an atomic concentration of between about 30% atomic oxygen and about 75% atomic 
Regarding claim 8 the combination of Burdis and Kwak disclose the anodically coloring electrochromic material of claim 1, as set forth above.  Burdis further discloses wherein the nickel oxide-based material doped with tungsten and tantalum is provided in a layer having a thickness between about 150-350 nm (paragraph [0016] discloses anodic counter electrode is 500-6500Å and preferably 1500-2500Å).
Regarding claim 9 the combination of Burdis and Kwak disclose the anodically coloring electrochromic material of claim 8, as set forth above.  Burdis further discloses wherein the thickness of the layer varies by no more than about ± 10.0% (implicit since paragraph [0016] the anodic counter electrode “has a substantially uniform thickness”).
Regarding claim 10 Burdis further discloses an electrochromic device (title e.g. figure 3 window 20) comprising: an electrochromic layer (e.g. electrochromic layer EC 30) comprising a tungsten oxide-based material paragraph [0044] “In a preferred embodiment, the EC layer 30 is selected from WO3 or doped WO3”); and a counter electrode layer (e.g. counter electrode CE 28) comprising the anodically coloring electrochromic material of claim 1 (as set forth above).
Regarding claim 11 the combination of Burdis and Kwak disclose the electrochromic device of claim 10, as set forth above.  Burdis further discloses it is further comprising an ion-conducting layer (e.g. ion conductor layer IC 32) between the electrochromic layer and the counter electrode layer (see figure 3).
Regarding claim 12 the combination of Burdis and Kwak disclose the electrochromic device of claim 10, as set forth above.  Burdis further discloses wherein the ion-conducting layer (e.g. 32) comprises lithium (paragraph [0046] “ion conductor layer 32 … preferably lithium ions”).

Regarding claim 14 the combination of Burdis and Kwak disclose the electrochromic device of claim 10, as set forth above.  Burdis further discloses wherein the electrochromic layer (e.g. 30) comprises tungsten molybdenum oxide (paragraph [0044] “exemplary inorganic metal oxide electrochemically active materials include … mixed oxides (e.g W--Mo oxide, W--V oxide) and the like”).
Regarding claim 15 the combination of Burdis and Kwak disclose the electrochromic device of claim 10, as set forth above.  Burdis further discloses wherein the electrochromic layer (e.g. 30) comprises tungsten vanadium oxide (paragraph [0044] “exemplary inorganic metal oxide electrochemically active materials include … mixed oxides (e.g W--Mo oxide, W--V oxide) and the like”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15, 18 and 24-26 of U.S. Patent No. 10,054,833, of record. Although the claims at issue are not identical, they are not patentably distinct from each other since the claims in the instant application are broader than those of the ‘833 any apparatus/material meeting the limitations of ‘833 would necessarily meet those of the instant application.  Particularly, the material composition claimed in claim 1 of the instant application is specified in a layer of ‘833 claim 1, thus any device meeting the limitations of ‘833 claim 1 reads on the instant application claim 1 material composition.   
Instant application 
10,054,833
1. An anodically coloring electrochromic material comprising: a nickel oxide-based material doped with tungsten and tantalum.
1. An electrochromic device comprising: a first transparent conductive layer; an electrochromic layer comprising a tungsten oxide based 

18. The electrochromic device of claim 1, wherein the counter electrode layer has a thickness between about 150-350 nm, and wherein the thickness of the counter electrode layer varies by no more than about ±10%.
9. The anodically coloring electrochromic material of claim 8, wherein the thickness of the layer varies by no more than about ± 10.0%.

10. An electrochromic device comprising: an electrochromic layer comprising a tungsten oxide-based material; and a counter electrode layer comprising the anodically coloring electrochromic material of claim 1.
1. An electrochromic device comprising: a first transparent conductive layer; an electrochromic layer comprising a tungsten oxide based electrochromic material; an ion conducting layer; a counter electrode layer comprising a nickel oxide based counter electrode material doped with tungsten and tantalum; and a second transparent conductive layer.
1. An anodically coloring electrochromic material comprising: a nickel oxide-based material doped with tungsten and tantalum.

12. The electrochromic device of claim 10, wherein the ion-conducting layer comprises lithium.
15. The electrochromic device of claim 1, wherein the ion conducting layer comprises a material selected from the group consisting of: silicon oxide, silicon aluminum oxide, lithium silicon oxide, lithium silicon aluminum oxide, lithium silicate, lithium aluminum silicate, lithium aluminum borate, lithium aluminum fluoride, lithium borate, lithium nitride, lithium zirconium silicate, lithium niobate, lithium borosilicate, and lithium phosphosilicate.
13. The electrochromic device of claim 10, wherein the electrochromic layer further comprises a dopant selected from molybdenum, titanium and vanadium.
2. The electrochromic device of claim 1, wherein the tungsten oxide based electrochromic material is doped with molybdenum.

3. The electrochromic device of claim 1, wherein the tungsten oxide based electrochromic material is doped with vanadium.

4. The electrochromic device of claim 1, wherein the tungsten oxide based electrochromic material is doped with titanium.

24. The electrochromic device of claim 1, wherein the tungsten oxide based electrochromic material is doped with one or more dopants selected from lithium, sodium, potassium, molybdenum, vanadium, and titanium.

25. The electrochromic device of claim 24, wherein the tungsten oxide based electrochromic 

26. The electrochromic device of claim 1, wherein the tungsten oxide based electrochromic material is a tungsten molybdenum mixed oxide.


Claims 1, 8 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15 and 18 of U.S. Patent No. 10,254,615, of record. Although the claims at issue are not identical, they are not patentably distinct from each other since the claims in the instant application are broader than those of the ‘615 any apparatus/material meeting the limitations of ‘615 would necessarily meet those of the instant application.  Particularly, the material composition claimed in claim 1 of the instant application is specified in a layer of ‘615 claim 1, thus any device meeting the limitations of ‘615 claim 1 reads on the instant application claim 1 material composition.
Instant application 
10,254,615
1. An anodically coloring electrochromic material comprising: a nickel oxide-based material doped with tungsten and tantalum.
1. An electrochromic device comprising: a first transparent conductive layer; an electrochromic layer comprising a tungsten oxide based electrochromic material doped with one or more materials selected from the group consisting of: molybdenum, vanadium, and titanium; a counter electrode layer comprising a nickel oxide based counter electrode material doped with tungsten and tantalum; and a second transparent conductive layer.
8. The anodically coloring electrochromic material of claim 1, wherein the nickel oxide-based material doped with tungsten and tantalum is provided in a layer having a thickness between about 150-350 nm.
18. The electrochromic device of claim 1, wherein the counter electrode layer has a thickness between about 150 and 350 nm.

10. An electrochromic device comprising: an electrochromic layer comprising a tungsten oxide-based material; and a counter electrode layer comprising the anodically coloring electrochromic material of claim 1.
1. An electrochromic device comprising: a first transparent conductive layer; an electrochromic layer comprising a tungsten oxide based electrochromic material doped with one or more materials selected from the group consisting of: molybdenum, vanadium, and titanium; a counter electrode layer comprising a nickel oxide based counter electrode material doped with tungsten and tantalum; and a second transparent conductive layer.
1. An anodically coloring electrochromic material comprising: a nickel oxide-based material doped with tungsten and tantalum.


15. The electrochromic device of claim 1, further comprising an ion conducting layer, wherein the ion conducting layer comprises a material selected from the group consisting of: silicon oxide, silicon aluminum oxide, lithium silicon oxide, lithium silicon aluminum oxide, lithium silicate, lithium aluminum silicate, lithium aluminum borate, lithium aluminum fluoride, lithium borate, lithium nitride, lithium zirconium silicate, lithium niobate, lithium borosilicate, and lithium phosphosilicate.
12. The electrochromic device of claim 10, wherein the ion-conducting layer comprises lithium.

13. The electrochromic device of claim 10, wherein the electrochromic layer further comprises a dopant selected from molybdenum, titanium and vanadium.
2. The electrochromic device of claim 1, wherein the tungsten oxide based electrochromic material is doped with molybdenum.

3. The electrochromic device of claim 1, wherein the tungsten oxide based electrochromic material is doped with vanadium.

4. The electrochromic device of claim 1, wherein the tungsten oxide based electrochromic material is doped with titanium.


Claims 1, 10-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,591,797, of record. Although the claims at issue are not identical, they are not patentably distinct from each other since the claims in the instant application are broader than those of the ‘797 any apparatus/material meeting the limitations of ‘797 would necessarily meet those of the instant application.  Particularly, the material composition claimed in claim 1 of the instant application is specified in a layer of ‘797 claim 1, thus any device meeting the limitations of ‘797 claim 1 reads on the instant application claim 1 material composition.
Instant application 
10,591,797
1. An anodically coloring electrochromic material comprising: a nickel oxide-based material doped with tungsten and tantalum.
1. An electrochromic device comprising: (a) an electrochromic layer comprising an electrochromic material, wherein the electrochromic material comprises tungsten oxide doped with of an element selected from the group consisting of molybdenum, vanadium, and titanium; (b) a counter electrode layer comprising a counter electrode material, wherein the counter electrode material comprises nickel oxide doped with tungsten and tantalum; and (c) 

1. An electrochromic device comprising: (a) an electrochromic layer comprising an electrochromic material, wherein the electrochromic material comprises tungsten oxide doped with of an element selected from the group consisting of molybdenum, vanadium, and titanium; (b) a counter electrode layer comprising a counter electrode material, wherein the counter electrode material comprises nickel oxide doped with tungsten and tantalum; and (c) an interfacial region between the electrochromic layer and the counter electrode layer, wherein the interfacial region comprises an ionically conducting and electrically insulating material.
1. An anodically coloring electrochromic material comprising: a nickel oxide-based material doped with tungsten and tantalum.

11. The electrochromic device of claim 10, further comprising an ion-conducting layer between the electrochromic layer and the counter electrode layer.

13. The electrochromic device of claim 10, wherein the electrochromic layer further comprises a dopant selected from molybdenum, titanium and vanadium.
2. The electrochromic device of claim 1, wherein the electrochromic material is doped with molybdenum and titanium.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikipedia webpage “Doping (semiconductors)” as of 2008; in evidence of relative levels of dopant atoms in a molecular compound, as noted above.
Wikipedia webpage “Non-stoichiometric compound” as of 2008; in evidence of relative levels of elemental atoms in a molecular compound, as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                         March 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Wikipedia webpage “Doping (semiconductors)” as of 2008.
        2 As evidenced by Wikipedia webpage “Non-stoichiometric compound” as of 2008.